Citation Nr: 0106733	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-24 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$15,041.00 stemming from an overpayment of improved pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied waiver of recovery of a debt 
stemming from the overpayment of improved pension benefits.


FINDINGS OF FACT

The veteran underreported his family income to VA, resulting 
in an overpayment of improved pension benefits, which 
constitutes a misrepresentation of a material fact.


CONCLUSION OF LAW

Waiver of recovery of a debt stemming from the overpayment of 
improved pension benefits is precluded by law.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 
1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2000), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2000).

The September 1999 Committee decision found that the 
veteran's overpayment was due to the failure to accurately 
report the income of his spouse.  The Committee denied waiver 
of recovery based on a finding of bad faith on the part of 
the veteran.  The Board finds that the overpayment at issue 
in the case was created due to a misrepresentation of a 
material fact by the veteran, and due to continuing bad faith 
on the part of the veteran, and that waiver of recovery of 
the veteran's debt is precluded by law.

The veteran filed a claim for receipt of nonservice-connected 
pension in June 1994.  The veteran had been previously denied 
pension based on his receipt of excess income.  In the June 
1994 application for pension, the veteran reported his only 
income as $289.00 per month from Social Security and his 
spouse's only income as $500.70 per month from Social 
Security.  He answered "0" for all other categories of 
income for himself.  He left the boxes blank for all other 
categories of income for his spouse except for total wages, 
total interest and dividends, and all other income, in which 
he stated, "N/A."

An employee of VA contacted the veteran by telephone on June 
19, 1995, to correct those answers concerning his spouse's 
income on his June 1994 application for pension.  The veteran 
indicated that his spouse had "no" income from any of the 
categories requested.  He also stated that she had "no" 
other monthly income.

The veteran established entitlement to a pension benefits by 
means of a June 1995 rating decision.  A June 1995 letter 
informed him of his rate of pension and also informed him 
that:

The rate of VA pension depends on total 
"family" income which includes the 
payee's income and that of any 
dependents.  We must adjust the payments 
whenever this income changes.  You must 
notify us immediately if income is 
received from any source other than that 
shown above.  You must also report any 
change in the income shown above.  Your 
failure to promptly tell VA about income 
changes may create an overpayment which 
will have to be repaid.

That paragraph was also contained in a February 1996 letter 
sent to the veteran.

An April 1999 letter from VA shows that VA had received 
information indicating that the veteran's spouse had 
unreported income from Arkansas Employment Security and from 
Wal-Mart.  Based upon that income, the RO terminated the 
veteran's pension, effective February 1, 1995, based upon his 
family's receipt of excessive income.  The veteran was 
notified of his overpayment indebtedness of $15,041.00.  He 
requested a waiver which was denied by means of the September 
1999 Committee decision.  The veteran has perfected an appeal 
of that decision.

The Board notes that the pension award letters the veteran 
received contained ample indication of the necessity to 
report any income he or his spouse received from any source.  
The Board specifically notes that the appellant did not 
voluntarily report the income which created the overpayment.  
That unreported income was detected by VA due to an 
independent verification match.  In addition, the Board notes 
that despite his failure to accurately report income 
received, the appellant did report unreimbursed medical 
expenses to VA, showing some familiarity with the terms and 
requirements of the receipt of a VA pension.  The Board finds 
that the appellant not only misrepresented his spouse's 
income prior to his receipt of his first pension payments, he 
also continuously failed to inform VA that his spouse was 
receiving additional income.  The Board finds that incorrect 
statement regarding the spouse's income represents a 
misrepresentation of a material fact.  His continued failure 
to properly inform VA of her income, despite being informed 
of the obligation to do so, represents bad faith and lack of 
good faith in the veteran's dealings with the government.

When asked during a June 1995 telephone call, the veteran 
indicated that his spouse had no other income.  At that time, 
his spouse was working and receiving income.  The appellant 
knew that correct reporting of income was the determining 
factor in calculating his VA pension.

Therefore, the veteran's action in reporting an incorrect 
amount of income to VA must be viewed as having been 
undertaken with the "intent to seek unfair advantage," as 
well as with "knowledge of the likely consequences," namely 
that the appellant would be paid money to which he was not 
entitled.  That failure to report income also resulted in a 
substantial loss to the government.  The veteran was in 
receipt of overpayments of pension benefits for a period of 
approximately four years prior to VA discovering the 
unreported income through an independent verification match.

The Board has particularly relied upon the period of time for 
which the appellant was receiving benefits to which he was 
not entitled and the fact that he affirmatively 
misrepresented his spouse's income in finding that the 
veteran's actions were more than non-willful or mere 
inadvertence, and thus constitute misrepresentation of a 
material fact.  Therefore, the Board finds that the 
appellant's actions in misrepresenting his spouse's income 
were undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and resulted in a loss 
to the government.

Accordingly, the veteran's conduct is properly characterized 
as a misrepresentation of a material fact, and bad faith and 
lack of good faith in his dealings with the government, and 
waiver of recovery of his debt stemming from the overpayment 
of improved pension benefits is precluded by law.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.962, 1.965 (2000).


ORDER

Waiver of recovery of a debt stemming from the overpayment of 
improved pension benefits is precluded by law.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

